SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS THIS SEPARATION AGREEMENT AND GENERAL RELEASE OF CLAIMS (the “Agreement”) is made and entered into by and between Victory Energy Corporation, a Nevada corporation (“Company”), Jon Fullenkamp, an individual (“Fullenkamp”), and Jon Fullenkamp, as Trustee of the Virgin Family Trust, LLP (“Trust”). RECITALS A.The Company and Fullenkamp entered into an Employment Agreement dated effective as ofJanuary 2, 2005 (the “Employment Agreement”). B.Fullenkamp voluntarily resigned from all positions with the Company, including his position as its President, Chief Executive Officer, employee and as a member of its Board of Directors, effective April 28, 2009 (the “Separation Date”). C.Fullenkamp is owed (i) an aggregate of approximately $1,014,000 as reflected on the books of the Company as of April 29, 2009 (the “Original Related Party Debt”), and (ii) an aggregate of approximately $10,000 of unreimbursed expenses incurred during the first quarter of 2009 (the “Unreimbursed Expenses”). D.The parties have agreed to (i) reduce the amount of the Original Related Party Debt to a total of $500,000 (including imputed interest)(the “Revised Related Party Debt”), (ii) repay the Revised Related Party Debt over time in accordance with the Payment Schedule set forth in Section 4 below, (iii) pay to Fullenkamp the amount of the Unreimbursed Expenses, and (iv) issue to Fullenkamp10,000,000 shares of the Company’s common stock that were issuable to Fullenkamp under the terms of the Employment Agreement (the “Employment Agreement Shares”). E.The Company desires to obtain the assistance of Fullenkamp in connection with certain matters relating to the Company’s ongoing business operations in Texas and Fullenkamp is willing to provide such assistance, at the Company’s request, in consideration of the Company’s agreement to accelerate the payment of a portion of the Revised Related Party Debt in accordance with the provision contained in Section 5(a). F.On April 18, 2008, the Company purportedly issued 2,000,000 shares of the Company’s preferred stock (the “Preferred Shares”) to Fullenkamp in full payment of $200,000 owed by the Company to Fullenkamp (which amount represented a portion of the total amount owed by the Company to Fullenkamp at that time).Recently, the Company has determined that the Preferred Shares have not been legally created under applicable provisions of Nevada Law and, as a result, have not been validly issued by the Company.As a result, the Company desires to issue to Fullenkamp, and
